Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a drum lug, comprising: 
a base; 
a cap rotationally interlocked with said base; and 
an insert in a hollow inside formed by said base and said cap, said insert preventing rotation of said base and cap relative to one another.
The closest related prior art is to Del Valhe (U. S. Patent 6,700,045). Del Valhe teaches drum lug with a base and a cap.  In this case base has a non-circular protruding shape and the cap has a cavity that matches the protruding shape of the based, so as they are preventing rotation of said base and cap relative to one another. 
On the other hand, the applicants invention applies to the case  when the cap and base are circular in cross and could rotate, but the applicant’s claim and supporting disclosure teaches a non-obvious solution to preventing relative rotation, the claimed insert in a hollow inside formed by said base and said cap. 
Claims 2-10 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
Claim 11 is allowable for a drum lug assembly, comprising: a drum lug, comprising: a base; a cap rotationally interlocked with said base; and an insert in a hollow inside of said drum lug, said insert preventing rotation of said base and cap relative to one another; and first and second receivers, wherein each of said first and second receivers is at least partially in said hollow inside of said drum lug and is at least partially outside of said drum lug. 
The closest related prior art is also to Del Valhe.  Claim 11 is similar to claim 1 above but does not claim the exact terms as claim 1 and distinguishes over  claim 1. For a similar rationale, claim 11 distinguishes over the closest related prior art.
Claims 12-17 are allowable for dependence on the allowable independent claim 11 and for the citation of further distinguishing subject matter.
Claim 18 is allowable for a method of forming a drum lug assembly, comprising: placing first and second receivers at least partially in a hollow inside of a lug cap and/or lug base; connecting said lug base and said lug cap so as to sandwich the first and second receivers between the lug base and lug cap; rotating said lug cap and/or said lug base relative to the other so as to interlock the lug cap and lug base; and placing an insert into a hollow inside formed by said lug base and said lug cap, said insert preventing substantial rotation of said lug base and lug cap relative to one another.
Claim 18 is reasonably considered to be the method of forming the lug of allowable claims 1 or 11. 
Claim 18 is considered to be non-obvious with respect to the closest related prior art.
Claims 19-20 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        December 20, 2021